Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 42 uses the term “means for” coupled with functional language “blocking a space in the tricuspid valve generated by incomplete closure thereof”.  This claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since it uses the term “means for”, is modified by the functional language, and is not further modified by sufficient structure, material, or acts for performing the claimed function.  The term “means for” in claim 42 has been interpreted as “a membrane with a support or a balloon” as stated in paragraphs [0063]; [0064]; [0076]; [0079]; [0080], and shown in Figs. 1-7, of applicant’s published specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Holding member” in claim 30.  The term “holding member” uses the generic placeholder “member” and is coupled with functional language “being 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 41 is a newly added claim that states “changing at least one of a size or shape of the blocking device by adjusting a position of the cerclage wire within the first catheter tube”.  However, the specification does not support the step of adjusting a position of the cerclage wire within the first catheter tube that would result in changing at least one of a size or shape of the blocking device.  
As stated in the original written description, the size or shape of the blocking device/member (for example, length of 60) is controlled or adjusted by a support wire (64) on the first catheter tube (30) (see applicant’s published specification, para [0064]); see also para [0077];).  In addition, as stated in the original written description in para [0080] and as shown in Fig. 7, the size and/or shape of the blocking member in the form of a balloon (61) can be adjusted by the amount of air supplied by the balloon control hub (and not by the movement of cerclage wire).  Therefore, there is no support in the original written description for claim 41 which states “changing at least one of a size or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 31, 33-36, 38, 39, 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, WO 2015/194816 (“Kim ‘816”) (see attached English machine translation).
Regarding claim 26, Kim ‘816 discloses a transcatheter apparatus (20, see Figs. 1-2, para [16]) on a cerclage wire (10, para [0030]) for treating regurgitation in a cardiac tricuspid valve of a heart (paras [one]; [26]) comprising: a first catheter tube (24) having a peripheral outer surface (outer surface of 24, Fig. 1) and a distal end (distal end of 24, Fig. 1), and defining an axis (Fig. 1, axis of 24), the first catheter tube being dimensioned to extend through the tricuspid valve (para [39]); and a blocking device 
Regarding claim 27, Kim ‘816 discloses the transcatheter tube of claim 26, wherein the blocking device (30) is configured to intersect, at an oblique angle with respect to the axis, a space in the tricuspid valve generated by incomplete closure thereof (paras [39]-[41], Fig. 2).
Regarding claim 28, Kim ‘816 discloses the transcatheter apparatus of claim 26, wherein the blocking device (30) includes an arcuate outer peripheral edge (34) and a membrane portion (32) defined between the outer peripheral edge and the peripheral outer surface of the first catheter tube (para [41]).
Regarding claim 31, Kim ‘816 discloses the transcatheter apparatus of claim 26, wherein at least one of a size or a shape of the blocking device is adjustable (membrane or balloon would inherently have size or shape that could be adjusted by inflation, para [40]).
Regarding claim 33, Kim ‘816 discloses a transcatheter apparatus (20, see Figs. 1-2, para [16]) on a cerclage wire (10) for treating regurgitation in a cardiac tricuspid valve in a heart (paras [one]; [26]) comprising: a first catheter tube (24) having a first peripheral outer surface (outer surface of 24, Fig. 1) and a distal end (distal end of 24, Fig. 1), and defining an axis (Fig. 1, axis of 24), the first catheter tube being 
Regarding claim 34, Kim ‘816 discloses the transcatheter apparatus of claim 33, wherein the blocking device (30) is configured to intersect, at an oblique angle with respect to the axis, a space in the tricuspid valve generated by incomplete closure thereof (para [41] and also para [21]).
Regarding claim 35, Kim ‘816 discloses the transcatheter apparatus of claim 33, wherein the second catheter tube (22) is configured to enter a coronary sinus of the heart (para [37]).
Regarding claim 36, Kim ‘816 discloses the transcatheter apparatus of claim 33, wherein at least one of a size, a shape, or a position of the blocking member is adjustable (membrane or balloon would inherently have size or shape that could be adjusted by inflation, para [40]).
Regarding claim 38, Kim ‘816 discloses the transcatheter apparatus of claim 33, further comprising an arched tube portion (40, Fig. 1) defined intermediate the distal end of the first catheter tube and a distal end of the second catheter tube (in between 22 
Regarding claim 39, Kim ‘816 discloses a method of treating regurgitation of a tricuspid valve of a heart (Fig. 2, paras [26]-[41]), comprising: providing a transcatheter apparatus (20, Figs. 1-2) on a cerclage wire (10), the transcatheter apparatus comprising a first catheter tube (24) having a peripheral outer surface (outer surface of 24, Fig. 1) and a distal end (distal end of 24, Fig. 1), and defining an axis (axis of 24, Fig. 1), and a blocking device (30) provided proximate the distal end of the first catheter tube projecting from the peripheral outer surface (Fig. 1, paras [39]-[41]); and inserting the first catheter tube (24) to a position with the blocking device (30) intersecting, at an oblique angle with respect to the axis, a space in the tricuspid valve generated by incomplete closure thereof (paras [16]; [40]; [41]).
Regarding claim 42, Kim ‘816 discloses a transcatheter apparatus (20, Figs. 1-2) on a cerclage wire (10) for treating regurgitation in a cardiac tricuspid valve of a heart (paras [one]; [26]) comprising: a first catheter tube (24) having a peripheral outer surface (outer surface of 24, Fig. 1) and a distal end (distal end of 24, Fig. 1), and defining an axis (axis of 24, Fig. 1); and means for blocking a space in the tricuspid valve generated by incomplete closure thereof (30 including a membrane 32, 34 or balloon, paras [39]-[40]).
Regarding claim 43, Kim ‘816 discloses the transcatheter apparatus of claim 42, further comprising a second catheter tube (22) having a second outer peripheral surface .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘816 in view of Rourke et al, US 2013/0211513 A1 (“Rourke”).
Regarding claim 29, Kim ‘816 discloses the transcatheter apparatus of claim 26, but is silent as to further comprising a sheath tube surrounding the first catheter tube, the first catheter tube being movable within the sheath tube.
However, Rourke, in the same field of art, namely devices for treating valves of the heart with an encircling wire (Figs. 2-7, para [0086]; wire 9), teaches an apparatus having a first catheter tube (first curved tube 7, Fig. 2, para [0087]) having a peripheral outer surface (outer surface of 7, Fig. 2, para [0087]) and a distal end (distal end of 7, Fig. 2), and a sheath tube (sheath 5, Fig. 2, para [0086]) surrounding the first catheter tube (7), the first catheter tube (7) being movable within the sheath tube (5) in order to flex and conform to the shape of the intended treatment site (para [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Kim ‘816 with the sheath as taught Rourke by in order to provide the stated advantages of allowing the clinician to safely and controllably direct first positioning sheath to any point beneath the mitral annulus and orient first positioning sheath such that the crossing by first curved tube will occur across the annulus approximately along the intended final line of travel of the spanning implant (Rourke, para [0090]).
Regarding claim 30, Kim ‘816 as modified discloses the transcatheter apparatus of claim 29, and Rourke further comprising a holding member (handle 8, Figs. 2, para [0087] connected to a proximal end of the first tube (7), and being configured to move the first catheter tube (7) in the sheath tube (5, para [0087]), and the combination of Rourke with Kim would thereby result in moving a position of the blocking device since Kim teaches that the blocking device is connected to the first catheter tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Kim ‘816 with the sheath as taught Rourke by in order to provide the stated advantages of allowing the clinician to safely and controllably direct first positioning sheath to any point beneath the mitral annulus and orient first positioning sheath such that the crossing by first curved tube will occur across the annulus approximately along the intended final line of travel of the spanning implant (Rourke, para [0090]).
Regarding claim 40, Kim ‘816 discloses the method of claim 39, but is silent as to further comprising moving the position of the blocking device relative to the tricuspid valve by moving the first catheter tube within a sheath tube surrounding the first tube.
However, Rourke, in the same field of art, namely devices for treating valves of the heart with an encircling wire (Figs. 2-7, para [0086]; wire 9), teaches an apparatus having a first catheter tube (first curved tube 7, Fig. 2, para [0087]) having a peripheral outer surface (outer surface of 7, Fig. 2, para [0087]) and a distal end (distal end of 7, Fig. 2), and a sheath tube (sheath 5, Fig. 2, para [0086]) surrounding the first catheter tube (7).  Rourke further teaches moving the first catheter tube (7) relative to the tricuspid valve by moving the first catheter tube within the sheath tube (5) in order to flex and conform to the shape of the intended treatment site (para [0087]).  In the device of Kim as modified by Rourke, the combination of the sheath (5)/handle (8) with the first catheter tube would thereby result in moving a position of the blocking device since Kim teaches that the blocking device is connected to the first catheter tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Kim ‘816 with the sheath as taught Rourke by in order to provide the stated advantages of allowing the clinician to safely and controllably direct first positioning sheath to any point beneath the mitral annulus and orient first positioning sheath such that the crossing by first curved tube will occur across the annulus approximately along the intended final line of travel of the spanning implant (Rourke, para [0090]).

Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘816 in view of Kim, US 2011/0054597 (“Kim ‘597”).
Regarding claims 32 and 37, Kim ‘816 discloses the transcatheter apparatus of claim 26 and claim 33, but in the embodiment of Fig. 1 is silent as to further comprising 
However, Kim ‘597, in the same field of art, namely devices for treating valves of the heart (tricuspid and mitral valves, see para [0040]), teaches an apparatus (20, Figs. 1-3) on a cerclage wire (cerclage suture 10, para [0046]) and having a first catheter tube (24) having a peripheral outer surface (outer surface of 24) and a distal end (distal end of 24, Fig. 1) and configured to extend through the tricuspid valve (para [0041]), and a stopper (24a, para [0048]) defined on the first catheter tube (24) configured to prevent the distal end from piercing an intraventricular septum of the heart (paras [0048]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first catheter tube of Kim ‘816 with a stopper as taught by Kim ‘597 in order to provide the stated advantages of prevent the first catheter from further advancement into the heart muscle and adjust the position of the tube based on imaging (Kim ‘597, para [0048]; [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 for catheter devices used to treat either the tricuspid or mitral valve by supporting the annulus of the heart valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771